Citation Nr: 9908145	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  98-09 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  The Board construes this issue to be:  Entitlement to 
service connection for an acquired psychiatric disorder, to 
include post-traumatic stress disorder (PTSD); to include 
whether the appeal of the original denial of service 
connection for the same was timely and if not, whether new 
and material evidence has been submitted to reopen a claim 
for service connection for an acquired psychiatric disorder, 
to include PTSD.

2.  Entitlement to service connection for dermatitis.

3.  Entitlement to service connection for painful joints.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Eckart, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to July 
1976.  He also served in the Reserves for an unspecified 
period of time.  Verification of the exact periods will be 
undertaken below.

By rating decision of May 1994, service connection for a 
nervous condition, including PTSD, was denied by the Atlanta, 
Georgia Regional Office of the Department of Veterans Affairs 
(VA).  By letter dated on May 31, 1994, the RO notified the 
veteran only regarding its determination of a pension claim, 
without notifying him regarding the denial of entitlement to 
service connection for and acquired psychiatric disorder, to 
include PTSD.  The letter also indicated that a separate 
award letter would be sent to the veteran.  The veteran did 
not appeal this decision.

This case comes before the Board of Veterans' Appeals (Board) 
from a June 1997 RO decision, which determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for an acquired psychiatric disorder, 
including PTSD, and from a December 1997 rating decision, 
which denied service connection for dermatitis and painful 
joints, in addition to determining that new and material 
evidence had not been submitted to reopen a claim for service 
connection for an acquired psychiatric disorder.

The veteran is noted to have filed a claim for service 
connection for a sinus disorder as the result of a broken 
nose and for a pulmonary disorder, to include asthma in April 
1998.  This matter is referred to the RO for further 
development.  


REMAND

The Board has a duty to assist the veteran in the development 
of facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.159 (1998).  This duty to assist 
involves obtaining relevant medical reports and examinations 
where
indicated by the facts and circumstances of the individual 
case.  See Abernathy v. Principi, 3 Vet .App. 461 (1992); 
Roberts v. Derwinski, 2 Vet. App. 387 (1992); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); Littke v. Derwinski, 1 
Vet. App. 90 (1990); Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

Initially, the Board notes that due process considerations 
exist regarding the claim for entitlement to service 
connection for an acquired psychiatric disorder, to include 
PTSD.  As noted above, the RO denied entitlement to service 
connection for a nervous condition, including PTSD in May 
1994.  In this same decision, the RO awarded a nonservice 
connected pension to the veteran.  By letter dated on May 31, 
1994, the RO notified the veteran only regarding its 
determination of a pension claim, without notifying him 
regarding the denial of entitlement to service connection for 
an acquired  psychiatric disorder.  The letter also indicated 
that a separate award letter would be sent to the veteran.  
The claims file does not contain any letter notifying the 
veteran of the RO's initial denial of service connection of 
an acquired psychiatric disorder, to include PTSD.  Absent 
evidence of any such notification, the Board finds that the 
veteran's claim has thus remained open since 1994.  The 
earliest evidence currently associated in the claims file is 
the June 20, 1997 notification letter stating that a prior 
final denial of service connection for PTSD exists, and that 
new and material evidence should be submitted.  The RO should 
attempt to locate and associate the notification of the May 
1994 denial of service connection for an acquired psychiatric 
disorder, to include PTSD with the claims folder.  If no such 
notification exists, then de novo review of the claim will be 
necessary. 

The veteran contends that he is entitled to service 
connection for an acquired psychiatric disorder, to include 
PTSD; and for dermatitis and painful joints.  He alleges that 
his psychiatric disorder was caused by his having been 
assigned to burial detail during active duty and also having 
been involved in an automobile accident during active duty 
for training (ACTDTRA) while in the Reserves.  He alleges 
that he was treated for dermatitis and joint problems 
inservice, and continues to have these problems.  

Service medical records revealed normal findings on 
enlistment examination.  In January 1975 he was diagnosed 
with Osgood-Schlatter disease.  In April 1975, detached 
tibial turburcles were noted on X-ray findings, and he was 
also counseled regarding problems involving sex and alcohol 
abuse.  In June 1975, he was seen for chigger bites on his 
skin, otherwise no skin complaints were noted inservice.  His 
June 1976 separation examination revealed normal findings 
other than a burn scar on his right forearm.  An April 1980 
reserve enlistment examination was normal as was a January 
1985 reserve examination.  

Service personnel records reveal that the veteran's military 
occupational specialty was as a wheel truck mechanic.   

Private treatment notes from 1987 revealed treatment for 
injuries said to have been sustained in a motor vehicle in 
May 1985.  The report from a June 1987 VA neuropsychiatric 
examination also gave a history of a motor vehicle accident 
in June 1986 while in transit to reserve duty.  

On the occasion of his August 1998 Travel Board hearing, the 
veteran testified that a serious automobile accident said to 
have occurred around 1984 or 1985 during ACTDTRA, was a 
stressor that contributed to his claimed PTSD.  He also 
testified that he was assigned burial detail when he served 
in Okinawa Japan during active duty.  He also testified 
during the August 1998 hearing that he has painful joints, 
including joints in his face, his knees and his back dating 
back to service.  He also testified that he developed 
dermatitis as a result of having been treated with kerosene 
for chiggers during active duty, and that he also was treated 
for dermatitis during service.  

The claims file is noted to lack verification of the 
veteran's reserve duty and training dates therein.  An April 
1987 correspondence indicates that the veteran last drilled 
in April 1986.  An April 1987 rating decision indicated that 
the veteran was discharged from the reserves in July 1986.  
The Board notes that pertinent Reserve records, to include 
service medical records from ACTDTRA have not been associated 
with the file.  To the extent that such records, if obtained, 
could verify whether the veteran was treated for any claimed 
skin or joint disorder during ACTDTRA or was subject to the 
claimed stressor of an automobile accident in the line of 
duty, an effort should be made to obtain these records.

The veteran is also noted to have been awarded Social 
Security benefits in 1994.  Although the 1994 award letter is 
of record, the actual Social Security decision is not 
presently associated with the claims file.  However, such 
records may be of significant probative value in determining 
whether service connection for the disabilities at issue may 
be granted.  As the United States Court of Appeals for 
Veterans Claims (Court) held in Lind v. Principi, 3 Vet. App. 
493, 494 (1992), that the duty to assist requires the VA to 
attempt to obtain records from other Federal agencies, 
including the Social Security Administration (SSA), when the 
VA has notice of the existence of such records.  Thus, the RO 
must request complete copies of the SSA records utilized in 
awarding or denying the veteran disability benefits.  

Finally, the Board notes that evidence considered by the RO, 
as noted in the May 1998 statement of the case was limited to 
VA treatment records from September 1994 to November 1997.  
Subsequent evidence, to include VA and private medical 
records and physician letters, from 1997 through 1998, was 
submitted to the Board without a waiver of consideration by 
the RO, and this must therefore be remanded to the RO in 
order to satisfy the requirements of due process. 

Accordingly, in view of the above, further appellate 
consideration will be deferred and the case is REMANDED to 
the RO for the following:

1.  The RO should attempt to locate and 
associate with the claims file evidence 
that it provided the veteran with proper 
notification of its May 1994 denial of 
service connection for an acquired 
psychiatric disorder, to include PTSD.  
If such notification is located, the RO 
should then determine whether the veteran 
timely appealed the 1994 decision within 
one year of the date of such 
notification.  If such notification is 
not located, or if the veteran is shown 
to have timely appealed the May 1994 
decision, then the RO is instructed to 
proceed with review of the issue of 
entitlement to service connection for an 
acquired psychiatric disorder, to include 
PTSD on a de novo basis rather than on 
the basis of whether new and material 
evidence has been submitted to reopen the 
claim.  

2.  The RO should, with the assistance of 
the appellant as indicated, attempt to 
obtain any Reserve medical records, not 
already associated with the record 
showing treatment for the disorders at 
issue, and Reserve personnel records 
pertaining to the appellant's periods of 
ACTDTRA, to include records verifying the 
dates of such ACTDTRA during the time of 
the alleged automobile accident.  

3.  The RO should request the Social 
Security Administration to furnish a copy 
of any administrative decision either 
granting or denying the veteran 
disability benefits, as well as any 
supporting documentation, to include all 
medical examination reports and treatment 
records.  All records obtained should be 
associated with the veteran's claims 
folder.  

4.  The RO should contact the veteran to 
determine the names, addresses, and dates 
of treatments of any and all medical care 
providers who treated the veteran for any 
skin, joint and psychiatric disorders, 
not already associated with the claims 
file.  Also an attempt should be made to 
associate records associated with the 
claimed stressor of an automobile 
accident, said to have occurred during 
ACTDTRA.  After securing the necessary 
release, the RO should obtain these 
records.  All pieces of correspondence, 
as well as any medical or treatment 
records obtained, should be made a part 
of the claims folder.  If private 
treatment is reported and those records 
are not obtained, the veteran and his 
representative should be provided with 
information concerning the negative 
results and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1998).

5.  Following the above development, the 
RO should accord the veteran VA 
psychiatric, orthopedic and 
dermatological examinations, in order to 
ascertain, if possible, the relationship 
between the veteran's claimed 
disabilities, if found, and active 
service, to include, ACTDTRA.  The claims 
folder should be provided the examiner(s) 
for review.  Specifically, the 
examiner(s) is requested to express an 
opinion as to whether it is as likely as 
not that any psychiatric disorder, any 
skin disorder or any joint disorder found 
is related to service.  All tests 
indicated, to include diagnostic and 
radiologic studies, are to be conducted 
at this time.  If these matters cannot be 
medically determined without resort to 
pure conjecture, this should be indicated 
on the examination report.

6.  Following completion of the above 
actions, the RO should review the 
evidence and set forth the exact dates of 
ACTDTRA and consider whether the 
disorders at issue were incurred in or 
were aggravated during each period of 
active duty for training or during the 
veteran's period of active service.  

7.  Following completion of the above 
requested development, to the extent the 
benefits sought are not granted, the 
veteran and his representative should be 
provided a supplemental statement of the 
case that contains any additional 
evidence, citations of applicable laws 
and regulations not previously provided, 
and the reasons and bases for the 
decision.  The veteran should be given 
the opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required of the appellant until he is notified.  
The Board intimates no opinion as to the ultimate outcome in 
this case by the action taken herein.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).




- 9 -


